              Case 2:20-cv-00141-SAB                     ECF No. 18              filed 07/28/20         PageID.66 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                          UNITED STATES DISTRICT COURT                                                            FILED IN THE
                                                                     for the_                                                 U.S. DISTRICT COURT
                                                        Eastern District of Washington                                  EASTERN DISTRICT OF WASHINGTON


     K&N ELECTRIC MOTORS, INC., a Washington
                  corporation,
                                                                                                                          Jul 28, 2020
                                                                             )                                                SEAN F. MCAVOY, CLERK

                              Plaintiff                                      )
                                 v.                                          )        Civil Action No. 2:20-CV-00141-SAB
RAY LOFTHOUSE and JANE DOE LOFTHOUSE doing                                   )
   business as SOLDIERS-SUPPLY, a foreign sole                               )
                  proprietorship,

                             Defendant
                                              JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                                     recover from the
defendant (name)                                                                                                              the amount of
                                                                             dollars ($                          ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of                        % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
             The parties’ Stipulation of Dismissal of Defendant Jane Doe Lofthouse a/k/a/ Diana Lofthouse, (ECF No. 15) is GRANTED.
✔ other: The parties’ Stipulated Motion for Order of Entry of Judgment (ECF No. 16) is GRANTED.
’
            All claims asserted against Defendant Jane Doe Lofthouse a/k/a/ Diana Lofthouse are DISMISSED, with each party bearing their own
            attorneys’ fees, costs, and expenses.
            Judgment is entered in favor of Plaintiff and against Defendant in the amount of $528,502.93, plus costs in the amount of $1,145.00,
            with interest thereon at the rate of 12 percent per annum until fully paid. Plaintiff shall be allowed its costs incurred in collecting on this
            judgment, plus interest at 12% per annum on such costs.
This   action was (check one):
’ tried by a jury with Judge                                                                                       presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                                    without a jury and the above decision
was reached.

✔
’ decided by Judge              Stanley A. Bastian                                                         on stipulated
       Motions to Dismiss (ECF No. 15) and Stipulated Motion for Order for Entry of Judgment (ECF No. 16)


Date: 07/28/2020                                                                    CLERK OF COURT

                                                                                     SEAN F. McAVOY

                                                                                     s/ Allison Yates
                                                                                                     (By) Deputy Clerk

                                                                                     Allison Yates
